UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 6, 2011 INTERNATIONAL GAME TECHNOLOGY (Exact name of Registrant as specified in its charter) Nevada 001-10684 88-0173041 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification Number) 9295 Prototype Drive, Reno, Nevada (Address of Principal Executive Offices) (Zip Code) (775) 448-7777 (Registrant’s telephone number, including area code) N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On October 6, 2011, the U.S. Court of Appeals for the Federal Circuit affirmed the judgment of the United States District Court for the District of Delaware against Bally Technologies, Inc. for infringement of two patents of International Game Technology (the “Company”).A copy of the Company’s press release relating to this matter is filed with this Form 8-K and attached hereto as Exhibit 99.1. Item 9.01 Financial Statements and Exhibits. (d) Exhibits Exhibit Number Description Press Release dated October 11, 2011 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. INTERNATIONAL GAME TECHNOLOGY Date: October 11, 2011 By: /s/ J. Kenneth Creighton J. Kenneth Creighton Vice President, Deputy General Counsel 3 ExhibitIndex Exhibit Number Description Press Release dated October 11, 2011
